 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY W. ROBINSON,                             No. 2:12-cv-02783-CKD PS
12                       Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SAN JOAQUIN, et al.,
15                       Defendants.
16

17          Plaintiff objects to defendant using plaintiff’s deposition at trial. (ECF No. 205.) Good

18   cause appearing, THE COURT FINDS AS FOLLOWS:

19          Plaintiff asserts that he submitted signed corrections to his deposition, understanding that

20   he would receive a full and corrected copy of the deposition. (ECF No. 205.) According to

21   plaintiff, he did not receive a full and corrected copy, even though he “requested the deposition

22   [from defendant] during discovery.” (Id.) Plaintiff alleges that “[d]efendant seeks to use

23   incomplete answers to incomplete questions to mislead the Jury and the Court by withholding

24   pages and selectively quoting answer[s].” (Id.)

25          FAILURE TO PROVIDE A COPY

26          The court does not consider any argument that defendant should have provided the

27   corrected deposition during discovery. Discovery is closed. (See ECF No. 191 at 8-14.) Also,

28   court reporters do not provide deposition copies for free—plaintiff would have had to order and
                                                       1
 1   pay for it. Even assuming that the court reporter was somehow required to provide plaintiff with

 2   a corrected copy and failed to do so, plaintiff’s recourse would have been to compel production

 3   during discovery. This is no longer an option. (See ECF No. 191 at 8-14.)

 4             INCOMPLETE AND MISLEADING INFORMATION

 5             Defendant states that it intends to offer the following portions of the transcript of

 6   plaintiff’s deposition: 110:9-114:5; 121:9-122:11; 128:12-131:1; 131:3-132:15. (ECF No. 214 at

 7   2.) On June 3, 2019, defendant lodged with the court the sealed original transcript of plaintiff’s

 8   October 30, 2013 deposition. (See ECF No. 219.)

 9             On June 5, 2019, the court reviewed the transcript, from Depobook Court Reporting

10   Services. The transcript is an original, read and signed by the court reporter, and includes

11   corrections submitted by plaintiff. The corrections from plaintiff are dated December 24, 2013,

12   and are listed in a document that is two pages long. Plaintiff did not submit any corrections on

13   any pages following page 101 of the deposition.

14             Defendant seeks to offer portions of the deposition from pages 110 through 132 (ECF No.

15   214 at 2), which were not corrected by plaintiff. Thus, plaintiff’s argument that these portions of

16   the deposition include incomplete and misleading information is without support.

17             Accordingly, IT IS HEREBY ORDERED that:

18             1. Plaintiff’s objection to the use of his deposition at trial (ECF No. 205) is

19                   OVERRULED, without prejudice.

20             2. The court will reconsider plaintiff’s objection, if plaintiff can sufficiently
21                   demonstrate with documentation that:

22                        a. Plaintiff submitted additional corrections to the court reporter; and

23                        b. The corrections explicitly pertain to the portions of the deposition that

24                             defendant intends to offer at trial.

25   Dated: June 6, 2019
                                                              _____________________________________
26
                                                              CAROLYN K. DELANEY
27                                                            UNITED STATES MAGISTRATE JUDGE

28   14/robinson2783.order obj to depo

                                                                2
